Citation Nr: 1202619	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  03-32 149 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee, with instability and arthritis, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990 and from August 1990 to August 1993, with subsequent service in the Air National Guard.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at Central Office.  A transcript of the hearing is of record.  

In October 2007, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development.  

In an August 2008 decision, the Board denied service connection for a left knee disability and increased evaluations for chondromalacia and arthritis of the right knee and for a left Achilles tendon repair.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the August 2008 decision concerning the denial for increased evaluations for right knee chondromalacia and arthritis and service connection for a left knee disability, and remanding the matter to the Board for compliance with the instructions in the Joint Motion. 

In a November 2009 decision, the Board denied service connection for a left knee disability and increased evaluations for right knee chondromalacia and arthritis, on both a schedular and extraschedular basis.  

The appellant appealed this decision to the Court.  Following submission of written arguments by the parties, the Court, in an August 2011 memorandum decision, set aside the November 2009 Board decision with regard to the denial of service connection for a left knee disability and the extraschedular consideration for the right knee disability.  The Court remanded these matters to the Board for further proceedings consistent with the Court's decision.  The Court affirmed the remainder of the Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to the issue of service connection for a left knee disability, the Board notes that in its August 2011 decision, the Court indicated that as part of his argument, the Veteran stated that the February 2008 VA examiner failed to provide meaningful rationale for his opinion that the Veteran's right knee disability did not aggravate his left knee condition.  The appellant noted that after determining that the Veteran's left knee condition resulted form a basketball incident, the examiner stated that it was his opinion that it was less likely than not that his service-connected right knee condition had aggravated his left knee condition except on an occasional temporary basis.  Rationale for opinion given: x-ray and review of records including c-file.  

The Court stated that it agreed with the appellant's argument that the examiner's rationale with regard to a theory of aggravation was conclusory and therefore inadequate.  It noted that the Secretary provided no compelling argument for concluding otherwise.  The Court observed that although the examiner provided a conclusion and a reference to supporting data, he provided no "reasoned medical explanation connecting the two".  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Court indicated that without such explanation, the Board possessed no sufficient basis upon which to reject aggravation.  The Court found that the Board erred in its reliance on the examination.  The Court found that remand was required for either clarification of the examiner's opinion or a new opinion.  

As it relates to the issue of an increased disability for the right knee, as noted above, the Court affirmed the denials of evaluations in excess of 10 percent for chondromalacia and arthritis of the right knee on a schedular basis.  However, the Court set aside the Board decision as it related to denial on an extraschedular basis.  The Court noted that the appellant argued that the Board clearly erred in its failure to refer the right knee claim for extraschedular evaluation.  The appellant specifically argued that the Board determined that the rating schedule adequately accounted for the Veteran's symptomatology and severity of his right knee disability, the diagnostic codes under which his right knee were rated contemplated a disability rating for "subluxation or lateral instability" and "limitation of motion" respectively.  The Court noted that the appellant asserted that neither diagnostic code took into consideration of occupational impairment caused by the related disability.  The appellant also contended that the record was replete with evidence that the Veteran had missed work due to the pain and instability of the right knee and that he was unable to complete some of his job duties because of his right knee disabiities and that the Board should have referred his claim for extraschedular evaluation.  

The Court noted that as with all Board decisions, the decision of whether to refer for extraschedular consideration had to be explained.  It indicated that the Board had to do more than declare that the rating codes employed adequately compensated the appellant; rather, there had to be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  The Court noted that the Board determined that the rating schedule contemplated the symptoms and severity of the Veteran's right knee disability but did not explain whether the rating schedule contemplated the Veteran's assertions of occupational impairment.  

The Court found that the Board considered the Veteran's references to employment difficulties only with regard to a potential issue a total disability rating due to unemployability (TDIU) under 38 C.F.R. § 4.16, not under 38 C.F.R. § 3.321.  It noted that under the former, TDIU might be warranted if an appellant was unable to secure and follow substantially gainful employment by reason of service-connected disabilities (38 C.F.R. § 4.16(b); the Board found no evidence to satisfy this criterion.  

However, the Court observed that under the latter, referral for extraschedular consideration may be warranted in exceptional or unusual cases if a service-connected disability caused marked interference with employment.  The Court noted that the Board's failure to explain how the rating schedule contemplated the Veteran's employment difficulties and did not amount to marked interference with employment rendered inadequate the Board's statement of reasons or bases.   

Subsequent to the Court order, the appellant's attorney submitted a detailed letter, dated in December 2011, noting specific findings in the record to support the claim for an extraschedular evaluation.  

The Board notes that it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a). 

In the exceptional case, however, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The RO declined to forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  The RO found that the evidence did not establish such exceptional factors or circumstances associated with the Veteran's disablement as to warrant the referral for extraschedular consideration.  The Board, however, finds that further development is required in this regard prior to appellate handling of this matter.

The Board observes that the February 2008 VA examiner did not specifically indicate whether the Veteran's right knee disability resulted in marked interference with employment.

The issue is whether there is a marked interference with employment, and the evidence of record is insufficient to make such a determination.  Accordingly, the claims folder should be returned to the February 2008 examiner, if available, for clarification purposes. 

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder to the examiner who performed the February 2008 VA examination of the left and right knees.  A review of the Court's order may assist the examiner in understanding the nature of the Board's issue.  Following a review of the claims folder, to include the additional treatment records added to the file subsequent to the February 2008 VA examination, the examiner should offer the following opinions:  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disorder was caused by or aggravated by (increased in disability by) his service-connected right knee disability?  If the examiner determines that any diagnosed left knee disability is aggravated by the service-connected right knee disability, the examiner should indicate the extent of such aggravation.  The examiner must provide complete detailed rationale for his opinion, including references in the record, to support his opinions.  

As to the right knee disorder, the examiner is requested to render an opinion as to whether the Veteran's right knee disorder causes marked interference with employment, with the examiner providing specific detailed rationale for his opinion.  If the examiner is not available, schedule the Veteran for a VA examination, with the examiner providing the requested opinions along with detailed rationale. 

2.  After receiving the VA examination report, refer the Veteran's claim for an increased evaluation for a right knee disorder to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  After completing the above development, readjudicate the remaining claims.  If the disposition remains unfavorable, the RO should furnish the Veteran's attorney with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

